Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action mailed November 11, 2021 is persuasive and, therefore, the finality of that action is withdrawn.
Claims 7-8 and 16 are canceled, claims 21 and 22 are new, and claims 1-6, 9-15, and 17-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed June 1, 2021.

REASONS FOR ALLOWANCE
Claims 1-6, 9-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There was no prior art found that teaches the limitations “a communication interface in communication with the ultrasound imaging probe and configured to: transmit a first transmit a first subset of the image data in real time from the first queue based on the acquisition data rate; and transmit a second subset of the image data from the second queue at a delayed time, wherein the first queue has a higher transmission priority than the second queue” and “the ultrasound probe comprises a processor configured to: identify a set of high priority image data as the first subset of image data and a set of low priority image data as the second subset of image data; queue the first subset of the image data in the first queue; and queue the second subset of the image data in the second queue”. 
Merani (US 6914882 B2), which talks about having a processor that identifies data based on priority level, and storing the data in priority queues based on the priority level, with higher priority data experiencing less delay than the lower priority data (Fig 7; see col. 16, lines 45-65 – “Each packet identifier that is placed into the port (via the port input 707) is stored into a particular queue. For example, in an embodiment, each packet identifier not only points to a packet but also signifies which of the port queues 701 through 705 the packet identifier should be stored within. Referring to FIG. 1c, in an embodiment, integrating a “queue id” as part of a packet identifier is part of the processing that is performed by the packet processing pipe line 130. In an embodiment, each port queue 701 through 705 corresponds to a different priority. That is, for example, port queue priority increases from right to left (thus port queue 701 corresponds to the highest priority queue and port queue 705 corresponds to the lowest priority queue). Packet identifiers stored in higher priority queues generally experience less delay than packet identifiers stored in lower priority queues. That is, packet identifiers that are stored in higher priority queues tend to be released from their respective queue (and forwarded to port output 708) after having “waited” for less time than other packet identifiers that are stored in lower priority queues.”). 
Merani is not analogous to the field of endeavor of medical imaging using ultrasound.  It would not have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to modify references of record in the field of an ultrasound imaging, to show all limitations as in claim 1. Independent method claim 11 has similar limitation and is allowed for same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793  

/Oommen Jacob/Primary Examiner, Art Unit 3793